 1 SIMON ARON (State Bar No. 108183)
   ELSA HOROWITZ (State Bar No. 195689)
 2 WOLF, RIFKIN, SHAPIRO, SCHULMAN & RABKIN, LLP
   11400 West Olympic Boulevard, 9th Floor
 3 Los Angeles, California 90064-1582
   Telephone:    (310) 478-4100
 4 Facsimile:    (310) 479-1422

 5 Attorneys for Claimant LONE OAK FUND, LLC
 6
 7
 8                               UNITED STATES DISTRICT COURT

 9                EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

10
11 UNITED STATES OF AMERICA,                           Case No. 2:18-CV-00763-KJM-CKD

12                 Plaintiff,                          STIPULATION AND ORDER TO
                                                       WITHDRAW VERIFIED CLAIM OF
13          vs.                                        LONE OAK FUND, LLC

14 REAL PROPERTY LOCATED 10170 PATTI                   (Assigned Hon. Kimberly J. Mueller)
   WAY, ELK GROVE, CALIFORNIA,
15 SACRAMENTO COUNTY, APN: 132-0910-                   Trial Date:       None
   069-0000, INCLUDING ALL
16 APPURTENANCES AND
   IMPROVEMENTS THERETO, ET AL.,
17
18                 Defendants.

19
20          IT IS HEREBY STIPULATED by and between claimant, Lone Oak Fund, LLC

21 (“Claimant”), by and through its counsel of record, Simon Aron, Esq., of Wolf, Rifkin, Shapiro,
22 Schulman & Rabkin, LLP, and Plaintiff, the United States of America (“Plaintiff”), by and
23 through its undersigned counsel, Kevin C. Khasigian, Assistant United States Attorney, as
24 follows:
25          1.     Claimant asserted a lienholder interest in the defendant property located at 9009

26 FERNWAY COURT, ELK GROVE, CALIFORNIA, SACRAMENTO COUNTY, APN: 116-
27 1290-019-0000 (“Defendant Fernway Court”).
28          2.     Defendant Fernway Court is the in rem defendant.

                                                                          STIPULATION AND ORDER TO
                                                                          WITHDRAW VERIFIED CLAIM
 1               3.   Claimant’s lien has since been satisfied and Claimant no longer has an interest in

 2 Defendant Fernway Court.
 3               4.   Accordingly, Claimant hereby withdraws its claim filed in the above-captioned

 4 case on May 29, 2018, [Dk. #9] with respect to Defendant Fernway Court.
 5               5.   To the extent required under Federal Rules of Civil Procedure, Rule 41(a), Plaintiff

 6 agrees to dismiss with prejudice Claimant in the above-captioned case pursuant to Federal Rules
 7 of Civil Procedure, Rule 41(a).
 8               6.   Each party hereto is to bear its own costs.

 9               7.   Claimant is hereby removed from the Service List for the above-captioned case.

10 DATED: February 13, 2020
11                                                WOLF, RIFKIN, SHAPIRO,
                                                  SCHULMAN & RABKIN, LLP
12
13
14                                                By:          /s/ Simon Aron
                                                       SIMON ARON
15                                                Attorneys for Claimant LONE OAK FUND, LLC
16
17 DATED: February 13, 2020
                                                  MCGREGOR W. SCOTT
18                                                United States Attorney

19
20                                                By:         /s/ Kevin C. Khasigian
21                                                     Kevin C. Khasigian
                                                  Assistant United States Attorney
22
23
24
25
26
27
28
     3975986.1                                                               STIPULATION AND ORDER TO
                                                        -2-
                                                                             WITHDRAW VERIFIED CLAIM
 1                                                       ORDER

 2               The Court has read and considered the Stipulation of Withdrawal of Verified Claim by

 3 Lone Oak Fund, LLC (“Claimant”), and Plaintiff, United States of America (“Plaintiff”), by and
 4 through their respective counsel (collectively, the “Parties”). For the reasons stated in the
 5 Stipulation and for good cause shown,
 6               IT IS HEREBY ORDERED as follows:

 7               1.     The Stipulation is approved.

 8               2.     Notwithstanding the stay in this case, see ECF No. 41, Claimant’s claim filed in the

 9 above-captioned case on May 29, 2018, ECF No. 9, is hereby deemed withdrawn.
10               3.     Claimant is hereby deemed dismissed from the above-captioned case.

11               IT IS SO ORDERED.

12
13 Date: February 20, 2020.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     3975986.1                                                                 STIPULATION AND ORDER TO
                                                         -3-
                                                                               WITHDRAW VERIFIED CLAIM
